Per Curiam.
That the plaintiff Louise Alessi testified falsely as to the period during which she was unable to work as a result of the injuries sustained in the collision, did not warrant the dismissal of her complaint, as evidence that such plaintiff sustained substantial injuries was undisputed and the question of negligence of the defendant presented an issue of fact for the jury. Since there must be a new trial in her case the verdict against the husband upon his cause of action for loss of services cannot be sustained.
As to the alleged cause of action for damage to the automobile owned by the plaintiff Henry Alessi the testimony of the witness *412Frank Alessi with respect to the actual condition of the automobile after the collision and the payment of fifty-two dollars for subsequent repairs sufficed to make out a prima facie case.
Judgment reversed and new trial ordered, with costs to appellants to abide the event.
All concur; present, Callahan, Frankenthaler and Shientag, JJ.